Appellate Case: 21-9514     Document: 010110617932         Date Filed: 12/13/2021     Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                            Tenth Circuit

                              FOR THE TENTH CIRCUIT                           December 13, 2021
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  FOLARIN HENRY ALABI,

        Petitioner,

  v.                                                            No. 21-9514
                                                            (Petition for Review)
  MERRICK B. GARLAND, United States
  Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, PHILLIPS, and EID, Circuit Judges.
                   _________________________________


        Folarin Henry Alabi, a native and citizen of Nigeria, petitions for review of the

 Board of Immigration Appeals’ (BIA) decision that affirmed the immigration judge’s (IJ)

 discretionary denial of his request for a waiver of the joint-filing requirement to remove




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-9514      Document: 010110617932         Date Filed: 12/13/2021     Page: 2



 the conditions of his status as a permanent resident under 8 U.S.C. § 1186a(c)(4)(A). We

 dismiss the petition for lack of jurisdiction.

                                     I. BACKGROUND

        Mr. Alabi entered the United States with a student visa in February 2008. He

 married Kimberly Straughter, a U.S. citizen, in March 2009. On August 6, 2010,

 Mr. Alabi adjusted his status to that of a conditional permanent resident for a two-year

 period under 8 U.S.C. § 1186a(a)(1). In June 2012, Mr. Alabi and Ms. Straughter filed

 with the United States Citizenship and Immigration Services (USCIS), a joint petition to

 remove the conditions of his residence under 8 U.S.C. § 1186a(c)(1).

        Ms. Straughter, however, failed to appear for her scheduled interview with USCIS

 in May 2013; instead, several weeks later, she sent a letter withdrawing her support for

 the petition. Specifically, Ms. Straughter represented that she and Mr. Alabi “had not

 been living as husband and wife since October 2010,” and she “filed for divorce [in]

 August 2011.” Admin. R. at 1065 (capitalization altered). She further stated that

 Mr. Alabi “married [her] for imm[i]gration only and he refuse[d] to divorce [her] because

 of it.” Id. (capitalization altered). She believed “he also may have signed [her] name on

 the final paperwork.” Id. (capitalization altered). The record reflects that their divorce

 was finalized in July 2013. On October 7, 2013, USCIS issued Mr. Alabi a “Notice of

 Termination of Conditional Residence” on the grounds that he no longer had a properly

 filed joint petition as required under 8 C.F.R. § 216.4(a)(6). Admin. R. at 1091.

        Additional problems for Mr. Alabi arose in November 2015, when he was charged

 in a two-count federal indictment with conspiracy to commit marriage fraud and aiding

                                                  2
Appellate Case: 21-9514     Document: 010110617932         Date Filed: 12/13/2021      Page: 3



 and abetting marriage fraud. Shortly thereafter, Immigration and Customs Enforcement

 commenced removal proceedings against Mr. Alabi, who in turn filed a new petition with

 USCIS under § 1186a(c)(4) requesting a waiver of the joint-filing requirement on the

 grounds of “extreme hardship” and “good faith.”1

        In April 2017, while his application for a waiver was pending, Mr. Alabi was

 convicted by a jury on both counts in the indictment and sentenced to eighteen months’

 imprisonment. Following the jury’s verdict, the United States Attorney’s Office issued a

 press release describing Mr. Alabi as “the leader of the conspiracy.” Admin. R. at 1063.

 In August, USCIS denied the waiver because Mr. Alabi failed to establish a “good faith”

 marriage.

        Mr. Alabi sought review of USCIS’s decision in the removal proceedings. See

 8 C.F.R. § 1216.5(f) (“[T]he alien may seek review of such decision in removal

 proceedings.”). To that end, in November 2018, he testified before the IJ about the

 circumstances of his marriage. Briefly summarized, Mr. Alabi denied marrying

 Ms. Straughter for immigration purposes. He also denied forging Mr. Straughter’s

 signature on the joint petition or having any knowledge that she had filed for divorce. He

 further insisted his convictions related to marriage fraud were based on “false

 accusation[s].” Admin. R. at 969.



        1
          There are four bases for waiver of the joint-filing requirement, including
 “extreme hardship” under § 1186a(c)(4)(A), which requires the applicant to show his
 or her removal would result in “extreme hardship,” and “good faith” under
 § 1186a(c)(4)(B), which requires the applicant to show he or she entered into the
 marriage in “good faith.”
                                              3
Appellate Case: 21-9514      Document: 010110617932          Date Filed: 12/13/2021     Page: 4



        At the conclusion of the hearing, the IJ found Mr. Alabi failed to prove his

 entitlement to a “good faith” waiver, citing: (1) his forgery of Ms. Straughter’s signature

 on the joint petition; (2) his convictions related to marriage fraud and his role as

 ringleader; and (3) numerous contradictions between his testimony and the documentary

 evidence.

        Mr. Alabi appealed to the BIA, arguing, among other things, the IJ erred by

 requiring him to show a “good faith” marriage before considering an “extreme hardship”

 waiver. In May 2019, the BIA issued its first decision, which affirmed the IJ’s finding of

 no “good faith” marriage but agreed with Mr. Alabi that the IJ should have also evaluated

 the “extreme hardship” waiver.

        On remand, the parties disagreed whether the IJ had jurisdiction to adjudicate the

 “extreme hardship” waiver because USCIS had not yet ruled on the issue. The parties

 further disagreed on the relevant time period in which to assess “extreme hardship.” For

 its part, the government argued the relevant period was from August 6, 2010, to August

 6, 2012, under § 1186a(c)(4), which provides “[i]n determining extreme hardship, the

 Secretary of Homeland Security shall consider circumstances occurring only during the

 period that the [noncitizen] was admitted for permanent residence on a conditional basis.”

 According to the government, circumstances occurring outside the relevant two-year

 period when Mr. Alabi was admitted for conditional residency, such as hardship to

 Mr. Alabi’s son Daniel, who was born in June 2013, could not be considered. Mr. Alabi,

 on the other hand, argued the relevant period ran from August 6, 2010, to October 7,



                                               4
Appellate Case: 21-9514     Document: 010110617932          Date Filed: 12/13/2021     Page: 5



 2013, when USCIS issued its notice terminating his conditional residency, and therefore

 included hardship to Daniel.

        Mr. Alabi testified he plans to take Daniel (and another son born in 2016) with

 him to Nigeria if he is removed. Daniel is autistic and has speech and developmental

 problems that require him to attend a special school. He cannot dress himself and needs

 constant care, including help going to the bathroom. According to Mr. Alabi, Daniel

 would endure extreme hardship in Nigeria because there are no suitable schools and

 limited medical care. The documentary evidence included, among other things, Daniel’s

 medical records (including information about his ongoing therapy) and articles discussing

 challenges for children with disabilities in Nigeria. Mr. Alabi added he would face his

 own extreme hardship for several reasons, including: (1) the lack of any assets in

 Nigeria; (2) difficulty finding employment; and (3) possible danger from the terrorist

 organization Boko Haram.

        The IJ determined he had jurisdiction and ruled the relevant time period was

 August 6, 2010, to August 6, 2012, which excluded any hardship to Daniel. The IJ

 assumed Mr. Alabi was credible but found no “extreme hardship.” In the alternative, the

 IJ denied a waiver on discretionary grounds.

        Mr. Alabi appealed to the BIA raising two arguments: (1) the IJ lacked

 jurisdiction to adjudicate the “extreme hardship” waiver because USCIS had not yet ruled

 on the issue and (2) the IJ erred in limiting the relevant time period for assessing hardship

 from August 6, 2010, to August 6, 2012. The BIA issued a second decision in which it



                                              5
Appellate Case: 21-9514      Document: 010110617932          Date Filed: 12/13/2021        Page: 6



 agreed the IJ lacked jurisdiction to adjudicate the “extreme hardship” waiver and ordered

 the proceedings be continued pending a decision from USCIS.

        USCIS eventually decided the case and ruled the relevant time period for

 evaluating hardship ended on August 6, 2012, and as a result, Mr. Alabi failed to

 establish “extreme hardship.” In the alternative, it considered hardship to Daniel and

 denied a waiver in the exercise of its discretion. Mr. Alabi sought review with the IJ.2

        In a written decision, the IJ reaffirmed his ruling that the relevant time period for

 assessing hardship ended on August 6, 2012, and Mr. Alabi failed to establish “extreme

 hardship” based on circumstances occurring this period. In the alternative, the IJ found

 that “even if [Mr. Alabi] had established the necessary level of extreme hardship for

 the . . . waiver under [§ 1186a(c)(4)(A)] . . . and even if hardship to his two children may

 be factored, the [c]ourt nonetheless denies his . . . extreme hardship waiver as a matter of

 discretion.” Admin. R. at 138. In reaching this determination, the IJ accepted as credible

 Mr. Alabi’s testimony concerning Daniel’s medical condition and special needs but found

 “[t]he additional presumed hardships to his two children, one of whom has a

 developmental disability and is on the autism spectrum, would still be insufficient for

 th[e] [c]ourt to find that the balance of the equities would tip in his favor.” Id. at 137. In

 particular, the IJ cited Mr. Alabi’s: (1) “severe, serious, and recent” convictions for

 conspiracy to commit marriage fraud and aiding and abetting marriage fraud; (2) role as

 ringleader of the conspiracy; (3) sham marriage; (4) forgery of Ms. Straughter’s signature


        2
            On review to the IJ, Mr. Alabi abandoned his request for a “good faith”
 waiver.
                                               6
Appellate Case: 21-9514      Document: 010110617932          Date Filed: 12/13/2021      Page: 7



 on the joint petition; and (5) other material misrepresentations in trying to gain

 immigration benefits. Id.

        Mr. Alabi appealed to the BIA. The BIA did not address the IJ’s ruling on the

 relevant time period or his hardship determination because it agreed with the IJ that “even

 assuming that the conditional residence period was extended and the extreme hardship

 standard was met, [Mr. Alabi] did not merit relief in the exercise of discretion in light of

 his criminal record.” Id. at 3.

        Citing Matter of Marin, 16 I. & N. Dec. 581, 584 (B.I.A. 1978), the BIA explained

 in order “[t]o determine whether [Mr. Alabi] merits . . . relief [as a matter of] discretion,

 we weigh the adverse factors evidencing his undesirability as a permanent resident

 against the social and humane considerations presented in his behalf and ask whether, on

 balance, [Mr. Alabi’s] continued presence in the United States would be in the best

 interests of this country.” Admin. R. at 4. The BIA ultimately determined that the IJ

 “correctly concluded that [Mr. Alabi’s] significant negative factors militate against a

 favorable exercise of discretion in this case” and dismissed the appeal. Id. This petition

 for review followed.

                                       II. ANALYSIS

        In its decision, the BIA assumed Mr. Alabi was eligible for an “extreme hardship”

 waiver but did not merit the waiver in the exercise of discretion. This is precisely the

 type of discretionary decision the courts lack jurisdiction to review. See Iliev v. Holder,

 613 F.3d 1019, 1023 (10th Cir. 2010) (“We lack jurisdiction to review the decision to

 deny [an extreme hardship waiver] where eligibility for the waiver has been established

                                               7
Appellate Case: 21-9514      Document: 010110617932          Date Filed: 12/13/2021      Page: 8



 but the agency nevertheless has exercised its discretion to deny relief.” (brackets and

 internal quotation marks omitted)); see also 8 U.S.C. § 1252(a)(2)(B)(ii) (“[N]o court

 shall have jurisdiction to review . . . decision[s] or action[s] of the Attorney General or

 the Secretary of Homeland Security the authority for which is specified under this

 subchapter to be in the discretion of the Attorney General or the Secretary of Homeland

 Security.”).

        Specifically, “the question whether to remove the conditional basis of the

 permanent resident status of a[n] . . . alien who [is eligible for one of the four waivers

 described in § 1186a(c)(4)(A)-(D)], is among those decisions entrusted by Congress to

 the Attorney General’s discretion.” Iliev, 613 F.3d at 1022 (internal quotation marks

 omitted). Further, § 1186a(c)(4) provides that “[t]he determination of what evidence is

 credible and the weight to be given that evidence shall be within the sole discretion of the

 Secretary of Homeland Security.”

        Notwithstanding the jurisdictional bar that prevents this court from reviewing the

 agency’s discretionary decisions, we are not “preclud[ed] [from] review[ing] . . .

 constitutional claims or questions of law raised upon a petition for review,” 8 U.S.C.

 § 1252(a)(2)(D), which are “review[ed] . . . de novo.” Iliev, 613 F.3d at 1025. However,

 we reject Mr. Alabi’s attempt to raise a question of law by arguing an issue neither

 decided by the BIA nor necessary to the resolution of the case: whether the IJ erred in

 holding the relevant time period of conditional residence for which extreme hardship may

 be assessed ended on August 6, 2012. To be sure, in an appropriate case this could raise

 a question of law; however, it has no bearing on how Mr. Alabi’s case was ultimately

                                               8
Appellate Case: 21-9514     Document: 010110617932          Date Filed: 12/13/2021       Page: 9



 resolved and therefore need not be addressed. See INS v. Bagamasbad, 429 U.S. 24, 25

 (1976) (per curiam) (“As a general rule courts and agencies are not required to make

 findings on issues the decision of which is unnecessary to the results they reach.”);

 Griffin v. Davies, 929 F.2d 550, 554 (10th Cir. 1991) (“We will not undertake to decide

 issues that do not affect the outcome of a dispute.”).

        For his final argument, Mr. Alabi asserts the IJ’s exclusion of hardship to Daniel

 “affected the discretionary determination by foreclosing consideration of the hardship to

 [his] special needs U.S. citizen child.” Pet’r’s Opening Br. at 23. This argument finds no

 support in the record. To the contrary, the IJ considered the testimony and documentary

 evidence concerning Daniel’s condition and special needs in balancing hardship against

 the factors weighing against a favorable exercise of discretion. We decline Mr. Alabi’s

 invitation to reweigh the evidence, which is not “within our jurisdictional ken,” Illiev,

 613 F.3d at 1024.

                                    III. CONCLUSION

        The petition for review is dismissed for lack of jurisdiction.



                                               Entered for the Court


                                               Jerome A. Holmes
                                               Circuit Judge




                                               9